The result may be desirable but I do not believe the legislature can have the power to proceed with the enactment of ch. 247, Laws of 1943, as it did until the people have given their consent by a constitutional amendment.
Certain governmental functions pertaining to particular officers were regarded as of enough consequence in the promotion of public order and welfare to warrant retaining them in their then existing form and guarding them by constitutional provision.  It was provided in sec. 4, art. VI, of the Wisconsin constitution that "Sheriffs, coroners, registers of deeds, district attorneys, and all other county officers except judicial officers, shall be chosen by the electors of the respective counties once in every two years."
The majority, although adhering to the principle recognized as sound in State ex rel. Kennedy v. Brunst, 26 Wis. 412, still sustained the validity of the legislative act on the ground that the holding of inquests was not such a "distinctive and characteristic feature of the office of coroner at the time of the adoption of the constitution as to deprive the legislature of power to create another office and impose the duty to hold inquests upon it." *Page 123 
However, this duty was then considered by the authors of the constitution to be among the principal duties of the office of coroner.  At the time of the adoption of the constitution, Act 5, General Acts of 1836, was in effect.  That law prescribed the duty of a coroner.  He was to conduct and hold inquests on the dead.  The rules interpreting such provision, and reading the language used, place this duty in the constitutional plan upon the coroner.  It was among the principal duties of the office of coroner.  The nature of the duties are judicial and some consideration ought to be given to the plan organized, which provided that the office be filled by an election.
The duty of holding an inquest under the common law and under the law of most of the states is one of the important incidents of the office of coroner.  13 Am. Jur. p. 106, sec. 2; 18 C.J.S. pp. 288, 293, secs. 1, 13.  Relieved of this duty the office becomes an empty one and, except for very infrequent discharge of certain duties of the sheriff in his absence and the performance of certain obsolete obligations relating to inquiries concerning treasure trove and shipwreck, the office of coroner is stripped of its function.  It does not seem that the legislature was acting in accordance with provisions set forth by the authors of the constitution in creating a constitutional office regarded as important enough to be filled by an official elected by the people.
It is true that for a number of years after the adoption of the constitution, the conduct of the inquest was placed in the hands of the justice of the peace.  But regardless of whether that practice was justified, it still must be remembered that even that office carried with it some judicial power, was a constitutional office and the official elected by the people.  Here, duties incident to an office created by constitutional provision are transferred by the legislature contrary to that constitutional provision, to an office to be filled by one chosen for a different term and by appointment instead of election. *Page 124 
This court, in State ex rel. Williams v. Samuelson,131 Wis. 499, 111 N.W. 712, recognized the right of the legislature to create new county offices, but it also made plain, page 512, its recognition of a rule which I have always deemed to be a part of our constitutional system, that "so long as the duties of the office are not such as were incident to some county office at the time of the formation of the constitution" the legislature could act.  Those duties are now taken from where the constitution fixed them and transferred to an office newly created and to be filled otherwise than by an election by the voters.
For these reasons, I believe the judgment of the circuit court should have been affirmed.